Allowable Subject Matter
Claims 3, 5-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a backing having first and second opposed major surf aces; a first resin on at least one major surface of the backing; abrasive particles at least partially embedded in the first resin; and a second resin on the first resin and the abrasive particles; wherein at least a portion of the abrasive particles are configured to stand upright on an edge on the backing, and wherein no greater than 15% of the surf ace area of the backing is covered with abrasive particles; wherein the ratio of the abrasive particles weight to the first resin coat weight ranges from about 2:1 to about 1:4” and  “a backing having a smooth continuous first major surface; a make coat resin on the first major surface; a plurality of shaped abrasive particles having a uniform size and shape arranged on the backing at least partially embedded in the make coat resin; a size coat resin on the make coat resin and the abrasive particles; wherein at least 80% of the abrasive particles stand upright on the backing and the average height of the abrasive particles standing upright on the backing is at least 3 times the thickness of the make coat resin, wherein the coating weight of the size coat resin is greater than the coating weight of the make coat resin, wherein the shaped abrasive particles have an average peak count of no greater than about 40,000 per 24 in2 , and wherein the abrasive particles have an average grit size of at least about 24 and no greater than about 800; wherein the ratio of the abrasive particles weight to the first resin coat weight ranges from about 2: 1 to about 1 :4” fail to render the claimed invention obvious or anticipated. For instance, US2014290147 teaches an abrasive apparatus having a backing with shaped abrasives which are positioned spaced from one another with a maker and size resin layers (Fig 1a-c).  However, ‘0147 fails to disclose and render obvious or anticipated “wherein no greater than 15% of the surf ace area of the backing is covered with abrasive particles; wherein the ratio of the abrasive particles weight to the first resin coat weight ranges from about 2:1 to about 1:4”. Further search and consideration have failed to result in possible prior art that would render the claimed invention obvious or anticipated. Therefore, fore the reasons above the limitations of claims 3, 5-15, and 17-22   have been considered as being in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723